United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS          October 2, 2003
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                             No. 03-10030
                           Summary Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

JOSE SIMON CABRERA,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                   USDC No. 3:01-CR-374-ALL-H
                      --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Jose Simon Cabrera appeals the district court’s order

denying his motions for leave to file an out-of-time appeal from

his sentence and to substitute counsel.       Because Cabrera’s notice

of appeal was not filed within ten days of entry of the district

court’s orders denying his motions, this court lacks jurisdiction

over this appeal.     See FED. R. APP. P. 4(b)(1); United States v.

Merrifield, 764 F.2d 436, 437 (5th Cir. 1985).

     APPEAL DISMISSED.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.